Citation Nr: 1646811	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  13-02 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a renal condition, as secondary to service-connected non-Hodgkin's lymphoma (NHL).

2.  Entitlement to service connection for a spleen condition, as secondary to service-connected NHL.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. N., Counsel



INTRODUCTION

The Veteran served in the U.S. Army from June 1970 to January 1972, including in the Republic of Vietnam.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

The Board remanded these claims to the RO for additional action in March 2015.  

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of these claims therefore contemplates both electronic records.  

These claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

During the course of this appeal, the RO assisted the Veteran by affording him VA examinations in support of these claims.  As the Veteran's representative argues, the reports of these examinations are inadequate to decide these claims.  

The Veteran alleges that, when he received treatment for his NHL in the late 1990s, doctors told him the radiation would damage his kidney and spleen.  Indeed, treatment records include doctors' comments to this effect and, in August 1998, when the Veteran underwent a VA examination, the examiner agreed.  In 2010, the Veteran first received treatment for renal complaints and, since then, has developed stage 3 kidney disease.  

Most recently, in July 2015, a VA examiner ruled out a relationship between the Veteran's renal insufficiency and NHL treatment on the basis that the Veteran did not manifest renal problems until 15 years after his treatment.  However, there is no guidance in the record indicating whether the damage to which the doctors referred was to occur immediately, soon thereafter, or many years later.  A more comprehensive opinion in this regard is needed.  

In addition, the examiner found no evidence of spleen damage, but based on diagnostic testing conducted between 1997 and 2000.  In 2001, a treatment provider too found an unremarkable spleen, but it does not appear that, since then, the Veteran has undergone any additional testing.  As 16 years have passed, during which the Veteran's kidney disease developed, it seems premature to rule out spleen damage without conducting follow-up diagnostic testing.   

Accordingly, these claims are REMANDED for the following action:

1.  Transfer this case to an individual who specializes in NHL treatment for an opinion on the etiology of the Veteran's kidney disease and, if present, spleen damage.  Request the examiner to:

a.  Review all of the evidence in the electronic files, including post-service treatment records dated since 1997, when the Veteran underwent treatment to his NHL.  

b.  Order all necessary testing, including to determine whether the Veteran has damage to his spleen.

c.  Based on such testing, diagnose any spleen disorder shown to exist.  


d.  Offer an opinion as to whether the Veteran's kidney disease and/or any spleen disorder represent(s) a residual of his NHL treatment.  

e.  Provide rationale, based on references to the record and/or literature discussing the time frame for developing kidney and/or spleen damage following radiation treatment for NHL, for each opinion expressed.  

2.  Ensure the opinion complies with the instructions noted above and, if it does not, return it to the examiner for correction.

3.  Readjudicate.

The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014) (requiring all claims remanded by the Board or United States Court of Appeals for Veterans Claims be handled in an expeditious manner).  


_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




